Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 7/13/22, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have amended independent claims 1 and 10, and dependent claim 13, to include the various structures which linkers L1-L3 can be.  However, these amendments have caused a new 112(b) rejection, since claims 1, 10, and 13, which include variables r, s, and t, do not define these variables.  For purposes of examination, variables, r, s, and t, can be equal to zero or 1 (which was the original limitations placed on these variables in the originally filed claims).  The 112(b) and 112(d) rejections cited in the previous Office action have been withdrawn in light of Applicants amendments.   Because Applicants amendments do not require one or more linkers L1-L3 to be present (see the 112(d) rejection below), the prior art rejections of Fu et al. and Ban et al. are maintained (albeit, modified according to Applicants amendments).  The prior art rejection to Zhang et al. (WO 2018/192227) has been withdrawn since independent claim 1 requires all variables X1-X3 to be CH groups and Zhang et al. requires all X1-X3 variables to be equal to N.  

Claim Objections
	Claims 1, 10, and 13 are objected to.  Chemical formula 2-8, as recited in each of claims 1, 10, and 13, is missing part of the –(Z1)m group.  Correction is required.
	Claims 16 and 21 are objected to.  Applicants should add the word “and” between the last two structures as recited in each of claims 16 and 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, 8-10, 12, 13, 15, 16, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claims 1 and 10 recite variables r, s, and t in Formula (I); however, these variables are not defined in the claim, rendering the claim indefinite.  Dependent claim 13 also suffers from the same issue.  The other claims recited above are part of this rejection as they are dependent from independent claim 1.   Dependent claim 7 is not part of this rejection as it defines variables r, s, and t.  For purposes of further examination, variables r, s, and t will be interpreted as being independently equal to 0 or 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (CN 106753340).
Claim 1: Compound 13 of Fu et al., which has the structure
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 anticipates Formula (I) of claim 1.  As applied to Formula (I), variables X1-X3 are equal to C, variables r, s, and t are equal to zero, variable B is equal to a group anticipating Formula (III) with variable Y equal to a nitrogen atom, variables p and q are equal to 1, variables R5 and R6 are equal to phenyl, variable A is equal to a group anticipating Formula (II) with variables X4 and X5 equal to N, variables a through F are equal to zero, variable g is equal to 1, and variable R9 is equal to phenyl. 
Claim 3: Claim 3 serves to further limit embodiments where one or more R1-R9 groups are present and does not require that every R1-R9 group is selected from a substituted or unsubstituted phenyl.  As such, compound 13 of Fu et al. also anticipates claim 3.
Claims 4 and 5: Compound 13 of Fu et al. anticipates Formula (II-2) with variable g equal to 1 and variable R9 equal to phenyl.
Claim 6: In compound 13 of Fu et al., variables L2 and L3 are both equal to direct bonds since variables s and t are both equal to zero, thereby anticipating claim 6.
Claim 7: In compound 13 of Fu et al. variables r, s, and t are equal to zero, thereby anticipating claim 7.
Claim 9: In compound 13 of Fu et al., variable g is equal to 1, thereby anticipating claim 9.
Claim 12: Claim 12 serves to further limit optional embodiments where one or more of variables r, s, and t are equal to 1.  So while compound 13 of Fu et al. does not contain any linkers L1-L3, it may properly be relied upon to reject claim 12.
Claim 15: In compound 13 of Fu et al., variable R9 is equal to phenyl, the remaining variables R1-R8 are equal to hydrogen, which anticipates claim 15 since variables a-f, p, and q may be equal to zero.

Claims 1, 3-8, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ban et al. (J. Mater. Chem. C 2015, 3, 5004-5016).
Claims 1 and 3: Ban et al. teaches the compound Cz-2PBI, which has the structure 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
which anticipates Formula (I) of claim 1.  As applied to Formula (I), variables X1-X3 are equal to C, variables r, s, and t are equal to zero, A is group anticipating Formula (II) with variables X3 and X4 equal to N, variables a-d and f equal to zero, variable e equal to 1, variable R7 is equal to phenyl, and B is a group anticipating Formula (III) with variables p and q equal to zero, and Y equal to N-Ph.
Claims 4 and 5: Cz-2PBI anticipates formula (II-1) of claims 4 and 5 with R7 equal to Ph and variable e equal to 1.
Claim 6: In compound Cz-2PBI, variables L2 and L3 are both equal to direct bonds since variables s and t are both equal to zero, thereby anticipating claim 6.
Claim 7: In compound Cz-2PBI. variables r, s, and t are equal to zero, thereby anticipating claim 7.
Claim 8: In compound Cz-2PBI, one of variables a-f is equal to 1 (variable f), the others are equal to zero (variables a-e), thereby anticipating claim 8.
Claim 10: In compound Cz-2PBI, variables p and q are both equal to zero, thereby anticipating claim 10.
Claims 11 and 12: Claims 11 and 12 serve to further limit optional embodiments where one or more of variables r, s, and t are equal to 1.  So while compound Cz-2PBI does not contain any linkers L1-L3, it may properly be relied upon to reject claims 11 and 12.
Claim 15: In compound Cz-2PBI, variable R8 is equal to phenyl, the remaining R1-R7 are equal to hydrogen (variables a-e, p, and q are equal to zero) and variable R9 represents the connection site, thereby anticipating claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (CN 106753340).
Claims 10, 13, and 20: While Fu et al. does not explicitly teach a compound satisfying claims 10 and 13, it would have been obvious to one having ordinary skill in the art to have prepared one or more compounds which do satisfy claims 10 and 13.  Specifically, Fu et al. is not limited to the 48 exemplified compounds taught therein.  Given the overall teachings of Fu et al., the preparation of various isomeric analogues and or different substitutions for the groups attached to the central phenyl ring are obvious.  As one example, compound 4 of Fu et al. satisfies all of the limitations of claims 10 and 13 with the exception that the substitution pattern of the three groups are 1, 2, 4- and not 1, 3, 5- as required in claims 10 and 13.  However, Fu et al. discloses several specific compounds which do satisfy the 1, 3, 5- substitution pattern required by claims 10 and 13.  As such, the preparation of the compound 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
would have been obvious to one of ordinary skill in the art, thereby satisfying claims 10 and 13.  Claim 20 is also included in this rejection as it further limits an optional embodiment where one or more linkers L1-L3 are present. 
Claim 16: While Fu et al. does not explicitly teach a compound which satisfies those recited in claim 16, one having ordinary skill in the art would have found it obvious to have prepared at least compound HB01 given the overall teachings of Fu et al.  Compound 25 of Fu et al., which has the structure 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
differs from HB01 of claims 16 and 17 in the distribution of benzimidazole groups.  However, Fu et al. teaches and exemplifies many compounds in which the benzimidazole groups and the groups recited in paragraph 0014 are bonded to a central benzene ring in a 1,3,5 pattern.  One of ordinary skill in the art would understand that analogs of compound 25 are obvious variants and preparing a compound analogous to compound 25 but having a 1,3,5 substitution pattern is within the realm of routine experimentation.  The resulting 1,3,5 analog of compound 25 has the same structure as compound HB01 as recited in claim 16.  

Allowable Subject Matter
Claim 21 is allowed.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F from 8 AM – 5 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766